DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments received on February 22, 2021 are entered into the file. Currently, claims 1, 3, and 5 are amended; claim 8 is withdrawn; resulting in claims 1-7 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2010/0143650, previously cited) in view of Chatani et al. (US 2015/0235753, previously cited) and Honma et al. (US 2006/0110599, previously cited).
Regarding claims 1 and 2, Tsai et al. teaches a casing (1; laminated substrate) comprising a fiber-reinforced thermosetting polymeric layer (12; upper prepreg cured body; Fig. 1), a buffer layer (14; magnetic member; Fig. 1) and a fiber-reinforced 

    PNG
    media_image1.png
    609
    736
    media_image1.png
    Greyscale

Fig. 1B in Tsai et al. (US 2010/0143650) showing a casing (1) including a fiber-reinforced thermosetting layer (12), buffer layer (14), and fiber-reinforced thermoplastic layer (16). Through holes (142) enable direct coupling of the upper and lower fiber-reinforced layers along the edge face.

Tsai et al. teaches using both a fiber-reinforced thermosetting polymeric layer and a fiber-reinforced thermoplastic polymeric layer in order to avoid the disadvantages of each material [0015]. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use only the fiber-reinforced thermosetting polymeric layer as both the upper prepreg cured body and the lower prepreg cured body in order to provide a better grain and texture to the substrate, particularly when the application does not require adhering a structural part to the thermosetting polymeric layer ([0005]-[0008]). Tsai et al. further teaches the upper prepreg cured body and the lower prepreg cured body each comprising a fibrous reinforcement base impregnated with a thermosetting resin composition (Abstract, [0004]) and being directly connected to each other in the predetermined area by the thermosetting resin composition (142, Fig. 1B).
Although Tsai et al. does suggest that the buffer layer may serve as an electromagnetic interference suppressor, the reference does not expressly teach that the buffer layer is a magnetic member formed by binding soft magnetic particles having a flat shape with a binder comprising inorganic oxide as a chief ingredient, wherein the magnetic member includes 60 vol.% or more of the soft magnetic metal powder, open pores of 10 vol.% or more and 30 vol.% or less, and a thickness of 0.3 mm or less as required by claim 1.
However, in the analogous art of multilayered composite substrates, Chatani et al. teaches a laminated substrate comprising an upper resin substrate (21a), a lower resin substrate (21b) and a magnetic member (1; magnetic core, comprising 50; molded body sheets), wherein the magnetic member is sandwiched between the upper resin prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art to modify the buffer layer of Tsai et al. to include the magnetic member of Chatani et al. in order to impart desirable magnetic properties to improve the electromagnetic interference suppression 
Tsai et al. is silent to a thickness of the fiber-reinforced thermosetting polymeric layers. However, in the analogous art of fiber-reinforced polymer composites, Honma et al. teaches a layered product (A1) comprising a thermosetting resin layer (11), a thermoplastic resin layer (12), and groups of reinforcing fibers (13), wherein the reinforcing fibers impregnated with thermosetting resin form a prepreg (Fig. 2, [0030], [0069]-[0072]). Honma et al. further teaches that a preferred average thickness of the thermoplastic resin composition is 0.1 µm to 1000 µm and that the maximum thickness of the area containing reinforcing fibers in the thermoplastic resin layer is 10 µm or more and 1000 µm or less to enhance the bonding strength of the layered product to another adhering member (claims 4-5, [0018], [0026]).
Similar to Tsai et al., Honma et al. also teaches that fiber-reinforced resins (FRPs) are commonly used as housings for electronic devices, wherein thinner and lighter-weight products are in high consumer demand [0010]. Furthermore, Honma et al. further teaches that a thin layered product having high elastic modulus and strength may be achieved by using particular arrangements of the reinforcing fibers of adjacent prepreg layers [0075].
Although Honma et al. does not expressly teach a thickness of the layered product (A1) as a whole, the reference does teach the importance of achieving thinner layered products for electromagnetic shielding applications and further teaches that thinner products may be produced by optimizing the arrangement of reinforcing fibers 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber-reinforced thermosetting polymeric layers of Tsai et al. et al. to have a reduced thickness as taught by Honma et al. in order to achieve a casing capable of protecting an electronic device against electromagnetic interference while having a small thickness in order to meet consumer demand.
Regarding claim 4, Tsai et al. in view of Chatani et al. and Honma et al. teaches all of the limitations of claim 1 above. Furthermore, Chatani et al. teaches the laminated substrate further comprising an additional magnetic member located between the upper prepreg cured body and the lower prepreg cured body in the up-down direction ([0063], [0109]). Chatani et al. further teaches the additional magnetic member laminated on the magnetic member directly in order to form a high-density molded body [0063]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer layer of Tsai et al. in view of Chatani et al. and Honma et al. by including an additional magnetic member laminated in the up-down direction as taught by Chatani et al. in order to form a high-density magnetic member.
Regarding claims 5 and 6, Tsai et al. teaches a casing (1; laminated substrate) comprising a fiber-reinforced thermosetting polymeric layer (12; upper prepreg cured body; Fig. 1), a buffer layer (14; magnetic member; Fig. 1) and a fiber-reinforced thermoplastic polymeric layer (16; lower prepreg cured body; Fig. 1), wherein the buffer layer (14; magnetic member) is sandwiched between the fiber-reinforced thermosetting layer (12; upper prepreg cured body) and the fiber-reinforced thermoplastic layer (16; 

    PNG
    media_image2.png
    598
    712
    media_image2.png
    Greyscale

Fig. 1B in Tsai et al. (US 2010/0143650) annotated to show the separation areas where the upper and lower layers are directly coupled, and the specific areas where the buffer layer is exposed from the laminated substrate.

Tsai et al. teaches using both a fiber-reinforced thermosetting polymeric layer and a fiber-reinforced thermoplastic polymeric layer in order to avoid the disadvantages of each material [0015]. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use only the fiber-reinforced thermosetting polymeric layer as both the upper prepreg cured body and the lower prepreg cured body in order to provide a better grain and texture to the substrate, particularly when the application does not require adhering a structural part to the thermosetting polymeric layer ([0005]-[0008]).
Although Tsai et al. does suggest that the buffer layer may serve as an electromagnetic interference suppressor, the reference does not expressly teach that the buffer layer is a magnetic member formed by binding soft magnetic particles having a flat shape with a binder comprising inorganic oxide as a chief ingredient, wherein the magnetic member includes 60 vol.% or more of the soft magnetic metal powder, open pores of 10 vol.% or more and 30 vol.% or less, and a thickness of 0.3 mm or less as required by claim 1.
However, in the analogous art of multilayered composite substrates, Chatani et al. teaches a laminated substrate comprising an upper resin substrate (21a), a lower resin substrate (21b) and a magnetic member (1; magnetic core, comprising 50; molded body sheets), wherein the magnetic member is sandwiched between the upper resin substrate and the lower resin substrate in an up-down direction (Abstract, [0031], [0034], Figs. 9-13), and is further surrounded by a prepreg cured body ([0109], [0208]). Chatani et al. further teaches the magnetic member being formed by binding soft magnetic metal powder using a binder having inorganic oxide as a chief ingredient to prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art to modify the buffer layer of Tsai et al. to include the magnetic member of Chatani et al. in order to impart desirable magnetic properties to improve the electromagnetic interference suppression abilities of the laminated substrate, while also enabling desirable permeability, insulation properties, magnetic properties, and elasticity.
Tsai et al. is silent to a thickness of the fiber-reinforced thermosetting polymeric layers. However, in the analogous art of fiber-reinforced polymer composites, Honma et 
Similar to Tsai et al., Honma et al. also teaches that fiber-reinforced resins (FRPs) are commonly used as housings for electronic devices, wherein thinner and lighter-weight products are in high consumer demand [0010]. Furthermore, Honma et al. further teaches that a thin layered product having high elastic modulus and strength may be achieved by using particular arrangements of the reinforcing fibers of adjacent prepreg layers [0075].
Although Honma et al. does not expressly teach a thickness of the layered product (A1) as a whole, the reference does teach the importance of achieving thinner layered products for electromagnetic shielding applications and further teaches that thinner products may be produced by optimizing the arrangement of reinforcing fibers within the prepreg layers to attain a product with sufficient strength and reduced thickness. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber-reinforced thermosetting polymeric layers of Tsai et al. et al. to have a reduced thickness as taught by Honma et al. in order 
Regarding claim 7, Tsai et al. in view of Chatani et al. and Honma et al. teaches all of the limitations of claim 5 above. Furthermore, Tsai et al. teaches the casing (1; laminated substrate) wherein the buffer layer (14; magnetic member) has a main body portion located apart from the one of the end faces and an extension portion extending from the main body portion to the one of the end faces and to the specific area (Fig. 1B), wherein the through holes located along the end face create portions of the buffer layer which extend out from the main body portion (see second annotated Fig. 1B below).

    PNG
    media_image3.png
    598
    712
    media_image3.png
    Greyscale

Fig. 1B in Tsai et al. (US 2010/0143650) annotated to show the extension portions of the buffer layer which extend from the main body portion to the end face.

Regarding the limitation reciting “the specific area has a smaller size than that of the main body in a direction of a thickness of the laminated substrate”, the only difference between Tsai et al. in view of Chatani et al. and Honma et al. and the claimed .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2010/0143650) in view of Chatani et al. (US 2015/0235753) and Honma et al. (US 2006/0110599) as applied to claim 1 above, and further in view of “Flex-Suppressor: Noise suppression sheet, Vol. 14” (http://www1.futureelectronics.com/doc/TOKIN/E50-500X240T08.pdf, hereinafter “Flex-Suppressor”).
Regarding claim 3, Tsai et al. in view of Chatani et al. and Honma et al. teaches all of the limitations of claim 1 above but does not expressly teach the magnetic member having a thickness of 0.15 mm or less. However, in the analogous art of composite magnetic films, “Flex-Suppressor” teaches an EMI suppressor sheet having superior noise suppression capabilities due to an ultra-thin magnetic foil structure (p. 1). The reference further teaches Flex-Suppressor, a composite magnetic sheet having magnetic powder dispersed in a polymer base and having a thickness of 0.1 mm (p. 3). The reference further teaches Film Impedor, a flexible, high permeability film having a thickness of 0.025 mm to 0.05 mm (p. 2, 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer layer of Tsai et al. in view of Chatani et al. and Honma et al. by including the .

Response to Arguments
Response-Specification
The previous objections to the specification are overcome by Applicant’s amendments to the specification in the response filed February 22, 2021, and thus the objections are withdrawn.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claim 1 over 35 USC 103 over Tsai et al. in view of Chatani et al., the Applicant argues on pages 13-14 that Tsai et al. does not teach the structure recited by independent claim 1 wherein the upper prepreg body is directly coupled to the lower prepreg cured body all over a predetermined area surrounding the magnetic member in a plane perpendicular to the up-down direction. This argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein “end faces of the magnetic member are not exposed outside” and wherein “the end faces of the magnetic member can be prevented from crumbling and falling out from the substrate”) are not recited in the rejected claim.  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the limitation reciting “directly coupled…all over a predetermined area surrounding…” is interpreted under the broadest reasonable interpretation to encompass the fiber-reinforced thermosetting polymeric layers (12) and (16) which are directly coupled to each other via the through holes (142), which surround the buffer layer (14). Absent a specific definition in the specification or recited in the claims, the limitation “predetermined area” is interpreted to encompass any area surrounding the magnetic member, partially or completely. Furthermore, the word “surrounding” is interpreted to encompass either covering an end face of the magnetic member, or simply bordering or being adjacent to the magnetic member.
Amended claim 1 as currently written does not expressly recite any limitations on the end faces of the magnetic member, or that the predetermined areas must completely surround the magnetic member. Accordingly, the casing structure taught by Tsai et al. meets the limitation recited by amended claim 1 “directly coupled…all over a predetermined area surrounding…” as understood under the broadest reasonable interpretation.

With respect to the rejections of claims 1 and 5
As noted in the prior art rejections above, the previously applied combination of Tsai et al. in view of Chatani et al. does not expressly teach the newly added limitation regarding a thickness of the upper and lower prepreg cured bodies. However, according to the teachings of Honma et al., one of ordinary skill in the art would have readily appreciated the benefits of reducing the thickness of the fiber-reinforced thermosetting polymeric layers of Tsai et al. in order to create thinner and lighter-weight products that are in high consumer demand. Thus, modifying the thickness of the fiber-reinforced thermosetting layers of Tsai et al. is not without recognized reason.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flexibility and the ability to take a roll-shape form) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada et al. (10,448,546) teaches a noise suppression sheet (1) comprising a resin layer (2) which may include a thermosetting resin, a non-magnetic metal layer (3), and a metal magnetic layer (4) (col 2, Ln 25-53). Yamada et al. further teaches the noise suppression sheet having reduced 
Takaya et al. (US 2002/0132898) teaches a composite dielectric material suitable for magnetic shielding applications [0203]. Takaya et al. further teaches a prepreg made from a thermosetting polyvinylbenzyl ether resin and a ferrite or ferromagnetic powder, wherein a thickness of the prepreg sheet is in the range of 50 to 300 µm, depending on the intended application and desired characteristics ([0340]-[0341]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785